Sherwood, J.
Action on special tax-bill for $82.41 with ten per cent interest, plaintiff being the assignee of such bill, and judgment for defendant.
No constitutional question was raised in the trial court nor in the Kansas City Court of Appeals (which court affirmed the judgment of the lower court), until in a motion for rehearing, which motion was denied by the Kansas City Court of Appeals, and thereupon th'at court transferred this cause to this court “for its determination.”
Inasmuch as no constitutional question was presented to the court of first instance for its determination, no such question is contained in the record; we therefore grant the motion filed by defendant to transfer this cause to the Kansas City Court of Appeals from whence it came.
All concur.'